     Case 2:20-cv-06974 Document 1 Filed 08/03/20 Page 1 of 42 Page ID #:1


 1   David W. Quinto (Bar No.106232)
     dquinto@onellp.com
 2   Telephone: (213) 604-1777
 3   ONE LLP

 4   Joanna Ardalan (Bar No. 285384)
     jardalan@onellp.com
 5   ONE LLP
     9301 Wilshire Blvd.
 6   Penthouse Suite
 7   Beverly Hills, CA 90210
     Telephone: (310) 866-5157
 8   Facsimile: (310) 943-2085
 9
10   Attorneys for Plaintiff
     Kjersti Flaa
11
                           UNITED STATES DISTRICT COURT
12
                         CENTRAL DISTRICT OF CALIFORNIA
13
14                               WESTERN DIVISION

15    KJERSTI FLAA, an individual,           Case No.   2:20-cv-06974
16                Plaintiff,
                                             COMPLAINT FOR:
17           v.
18    HOLLYWOOD FOREIGN PRESS                 (1) Violation of the Right of Fair
      ASSOCIATION, a California Mutual            Procedure;
19    Benefit Corporation; AUD                (2) Declaratory Relief;
      BERGGREN MORISSE, an individual;        (3) Sherman Act § 1 Violation;
20    TINA JOHNK CHRISTENSEN, an              (4) Sherman Act § 2 Violation; and
      individual; ANIKO SKORKA                (5) Cartwright Act Violation
21    NAVAI, an individual; LORENZO
22    SORIA, an individual; MEHER
      TATNA, an individual; and DOES         DEMAND FOR JURY TRIAL
23    1-20, inclusive,
24                Defendants.
25
26
27
28
                                       COMPLAINT
     Case 2:20-cv-06974 Document 1 Filed 08/03/20 Page 2 of 42 Page ID #:2


 1         Plaintiff Kjersti Flaa (“Flaa”), through her undersigned counsel, hereby
 2   brings this Complaint against the Hollywood Foreign Press Association (“HFPA”),
 3   Aud Berggren Morisse (“Morisse”), Tina Johnk Christensen (“Christensen” ),
 4   Aniko Skorka Navai (“Navai”), Lorenzo Soria (“Soria”), Meher Tatna (“Tatna”),
 5   and Does 1-20, inclusive (“Defendants”) for violating her California common law
 6   right of fair procedure; Sections 1 and 2 of the Sherman Antitrust Act, 15 U.S.C.
 7   §§ 1, 2; California’s Cartwright Act, Cal. Bus. & Prof. Code §§ 16720, et seq.; and
 8   for a judicial declaration under 28 U.S.C. § 2201 that various provisions of
 9   defendant HFPA’s Bylaws contravene the obligations imposed on it as a mutual
10   benefit corporation exempted from any obligation to pay taxes pursuant to 26
11   U.S.C. § 501(c)(6). This Court has subject matter jurisdiction pursuant to 28
12   U.S.C. §§ 1331, 1337, 15 U.S.C. § 15(a), 26 U.S.C. § 7428, 28 U.S.C. § 1507, and
13   principles of pendent jurisdiction. Flaa alleges as follows:
14                                   INTRODUCTION
15         1.     Lord Acton famously observed that, “Power tends to corrupt; absolute
16   power corrupts absolutely. Defendants have proved his point. Through fortuitous
17   circumstance, the HFPA’s 87 members have been able to monopolize the foreign
18   entertainment reporting market in “the Entertainment Capital of the World”—Los
19   Angeles. Remarkably, they have accomplished that feat at the taxpayers’
20   expense—and that (among other things) makes their activities unlawful.
21         2.     The HFPA is a California as a mutual benefit corporation exempted
22   from both state and federal taxes pursuant to Section 501(c)(6) of the Internal
23   Revenue Code. As such, it is required to benefit all members of the class of
24   workers it represents—foreign entertainment reporters who reside in Southern
25   California--equally, without regard to whether they are members. But it does no
26   such thing because its members are unwilling to share the enormous economic
27   benefits membership provides.
28
                                               2
                                          COMPLAINT
     Case 2:20-cv-06974 Document 1 Filed 08/03/20 Page 3 of 42 Page ID #:3


 1         3.     The HFPA was founded during World War II for high-minded
 2   purpose and began conferring “Golden Globe®” awards in the late 1940s. The
 3   date of its annual awards ceremonies substantially preceded the date of the
 4   Academy of Motion Picture Arts & Science’s Academy Awards® ceremony at
 5   which ©Oscar® statuettes are conferred. As motion picture studios began
 6   spending ever increasing sums of money on “Oscar campaigns,” they hit upon
 7   winning Golden Globe awards as a way to build momentum for a successful Oscar
 8   campaign.
 9         4.     As a consequence, HFPA members are now invited to attend press
10   junkets, film festivals, and set visits around the world at no expense to themselves
11   (and are freely allowed to accept the studios’ largesse); coveted interview slots
12   with news making actors, directors, producers, screenwriters, and other industry
13   professionals are reserved for them; and HFPA members are paid lavish sums of
14   money to provide nominal services to the HFPA.
15         5.     The HFPA does not provide any benefit of any kind to non-member
16   foreign entertainment reporters who live in Southern California. Instead, the
17   HFPA engages in very substantial and shocking discrimination against them for
18   the benefit of its members. It allocates foreign markets among its members;
19   requires applicants to execute agreements pledging not to offer to write for any
20   publication claimed by a member and not to write for any rival publication, either;
21   refuses to admit qualified applicants who might compete in a market claimed by an
22   existing member; leverages the fact that its members vote for the Golden Globe
23   awards to monopolize the opportunities to attend industry events to the exclusion
24   of non-members; leverages its Golden Globe awards to monopolize the available
25   interview slots for “hot” directors, actors, producers, screenwriters,
26   cinematographers, etc.; pays all travel expenses for its members (but not non-
27   members) to attend film festivals and press junkets around the world at a cost in
28   excess of $1.1 million dollars annually; leverages its Golden Globe awards to
                                                3
                                          COMPLAINT
     Case 2:20-cv-06974 Document 1 Filed 08/03/20 Page 4 of 42 Page ID #:4


 1   induce motion picture studios to assume the cost of five-star hotel stays and
 2   gourmet meals while abroad (to the exclusion of non-members); and pays its
 3   members (but not non-members) very substantial sums to work for the HFPA
 4   doing little or nothing. By way of example, it pays one of its members more than
 5   $20,000 annually merely to assign the seating at the Golden Globes awards
 6   ceremony, two members in their mid-90s get $12,000 annually to serve on the
 7   “History Committee,” and former presidents are paid $1,000 a month for life
 8   without even a notional requirement that they provide a service in exchange for
 9   their sinecure.
10         6.     The HFPA is so focused on protecting its monopoly position and tax-
11   free benefits that it has adopted Bylaw provisions that exclude from membership
12   all objectively qualified applicants who might possibly compete with an existing
13   member. There are no standards or guidelines for satisfying the subjective portions
14   of the applications process and rejected applicants have no right to demand either
15   that the applications procedure be fair or that they be allowed to appeal an adverse
16   decision made for obviously improper and unlawful reasons.
17         7.     Through this action, Plaintiff Flaa seeks to enforce the right of fair
18   procedure long applied by California to private organizations that affect a person’s
19   ability to earn a lawful living; declare unlawful the provisions of the HFPA’s
20   Bylaws used unfairly to deny admission to qualified applicants; and recover under
21   applicable anti-trust laws for the economic harm she has suffered as the result of
22   defendants’ unlawful conduct.
23                                        PARTIES
24         8.     Plaintiff Kjersti Flaa is a citizen of Norway domiciled in the County
25   of Los Angeles in the State of California.
26         9.     Defendant Hollywood Foreign Press Association is a California
27   Mutual Benefit Corporation having its principal place of business in the City of
28   West Hollywood, State of California.
                                                  4
                                          COMPLAINT
     Case 2:20-cv-06974 Document 1 Filed 08/03/20 Page 5 of 42 Page ID #:5


 1           10.   Defendant Aud Berggren Morisse is a citizen of Norway domiciled in
 2   the City of Los Angeles, State of California.
 3           11.   Defendant Tina Johnk Christensen is a citizen of Denmark domiciled
 4   in the City of Glendale, State of California.
 5           12.   Defendant Aniko Skorka Navai is, upon information and belief, a
 6   citizen of Hungary domiciled in the City of Los Angeles, State of California.
 7           13.   Defendant Lorenzo Soria is a citizen of Italy domiciled in the City of
 8   Los Angeles, State of California.
 9           14.   Defendant Meher Tatna is a citizen of India who claims to be
10   domiciled in the City of West Hollywood, State of California.
11           15.   Defendants Does 1-20, inclusive, are sued under fictitious names
12   because their true names and capacities are presently unknown to Plaintiff.
13   Plaintiff is informed and believes, and based thereon alleges, that each of the
14   Defendants designated herein as a DOES 1 through 20, inclusive, is legally
15   responsible in some manner for the events, happenings, and unlawful conduct
16   referred to herein, whether as an independent actor, co-conspirator, agent, or
17   principal, and caused damage to Plaintiff as hereinafter alleged. Plaintiff will seek
18   leave of court to amend this Complaint to show the true names and capacities of
19   the Defendants designated herein as DOES when the same have been ascertained.
20   As used herein, “Defendants” shall include and be deemed to refer to each of the
21   Defendants, whether acting individually, jointly, and/or severally.
22
23                             JURISDICTION AND VENUE
24           16.   This Court has subject matter jurisdiction over this action pursuant to
25   28 U.S.C. §§ 1331, 1337, 15 U.S.C. § 15(a), 26 U.S.C. § 7428, and 28 U.S.C. §
26   1507.
27           17.   Venue is proper in this district pursuant to 28 U.S.C. § 1391(b).
28
                                                5
                                          COMPLAINT
     Case 2:20-cv-06974 Document 1 Filed 08/03/20 Page 6 of 42 Page ID #:6


 1                        FACTS COMMON TO ALL CLAIMS
 2                   Plaintiff Flaa’s Career in Entertainment Journalism.
 3         18.    Plaintiff Flaa was raised in Oslo, Norway. She earned a bachelor's
 4   degree in Teaching, followed by Communications and Media Studies from Oslo
 5   University College (HiO) in 1997. She then spent three years in London working
 6   as an account manager for Kingston Technology before finding her passion:
 7   writing. In 2003, she embarked on her journalism career at Egmont Publishing
 8   House, working for In-Side Magazine and eventually becoming its beauty editor.
 9   She was subsequently was hired to work in the feature department of Norway’s
10   second largest newspaper’s weekend supplement feature, Dagbladet Magasinet.
11   From there she moved to Aller Publishing House, becoming the text editor of
12   Norway’s biggest tabloid magazine, Se og Hør.
13         19.    In 2007, Flaa moved to New York City to work as a freelance
14   journalist in the United States. She reported on entertainment, lifestyle, fashion,
15   and trends for major newspapers and magazines in Norway, including Dagens
16   Næringsliv, D2 Magazine, Verdens Gang, Dagbladet, KK, Henne, Tara,
17   Cosmopolitan and Aftenposten. She became the principal celebrity interviewer for
18   the biggest entertainment television show in Norway: "God Kveld Norge" (Good
19   Evening Norway), on TV2. She also produced entertainment news segments for
20   Norway’s NRK TV and Radio (the Norwegian equivalent to the BBC) and became
21   a frequent panel moderator and guest host.
22         20.    Flaa began transitioning to living in Southern California in 2015,
23   where she founded and became the creative director of a production company,
24   Content Now TV in 2018. Her company produced 130 episodes of the short form
25   entertainment series “Hollywood Stories” for Scandinavia’s biggest streaming
26   network, VIAPLAY, in 2018. The show was sold to over 40 countries. Flaa has
27   also produced entertainment segments for Entertainment Tonight MBC Arabic, and
28   served as the Hollywood correspondent for SBS, Channel 6, Shownieuws in
                                                6
                                          COMPLAINT
     Case 2:20-cv-06974 Document 1 Filed 08/03/20 Page 7 of 42 Page ID #:7


 1   Holland for five years. Flaa also serves as the moderator for NOW - Nordic Oscar
 2   Weekend - an annual three-day seminar and event in Los Angeles having as its
 3   principal goal to build a bridge between entertainment industry professionals in
 4   Scandinavia and Hollywood. As a testament to her skill, her celebrity interviews
 5   on the YouTube “Flaawsome Talk” channel have been viewed 69.7 million times.
 6         21.    Flaa’s professional achievements have earned her professional
 7   recognition. She has appeared as a Hollywood expert in five documentaries shown
 8   in Germany by Kabel Eins and has been profiled multiple times by major outlets in
 9   Norway concerning her success reporting on celebrities and her involvement with
10   NOW. She also earned the second place at the SoCal Journalism Awards Contest
11   in 2018 for a profile of Jane Fonda, and her television interview of Henry Winkler
12   earned second runner-up honors at the 12th National Arts & Entertainment
13   Journalism Awards in 2019.
14         22.    Flaa’s achievements as an entertainment journalist and her
15   outstanding personal qualities have been acknowledged by members of the HFPA.
16   One of the members who nominated her for admission to the HFPA in 2018, H.J.
17   Park (a South Korean journalist), wrote that Flaa “would be a great addition to the
18   HFPA” and would “be an active member of our group attending screenings, press
19   conferences and meetings.” He further noted that Flaa “is also known in the
20   industry for being easy going with a sympathetic personality.”
21         23.    In co-sponsoring her the same year, Diederik van Hoogstraten of The
22   Netherlands wrote that Flaa, “is known as a serious, enterprising journalist . . .
23   well-known in her country as a leading tv reporter covering the entertainment
24   business.” He also noted that among journalists and publicists in Los Angeles,
25   “she is extremely well regarded.” He then observed that, “Ms. Flaa is a kind and
26   generous person. As her acquaintance I can say with certainty that her personality
27   would be a welcome addition to the HFPA.” Notwithstanding her qualifications
28
                                                7
                                          COMPLAINT
     Case 2:20-cv-06974 Document 1 Filed 08/03/20 Page 8 of 42 Page ID #:8


 1   and endorsements, the HFPA declined to admit Flaa to membership in 2018 (but
 2   did admit Henry Arnaud of France after previously rejecting him five times).
 3          24.    In 2019, Flaa again applied for admission. Ramzy Malouki (Tunisia)
 4   initially co-sponsored Flaa, writing that he was sponsoring a candidate for
 5   admission for just the second time in his then 13-year membership because
 6   “Kjersti Flaa is an amazing journalist, as well as a genuinely sympathetic person
 7   with integrity.”
 8          25.    Flaa’s second 2019 member nominator, Frank Rousseau, a French
 9   journalist who reports for Guiana and Guadalupe, noted that Flaa “is a highly
10   respected and talented journalist with a great reputation,” and had “received a
11   talent-visa by the US government for extraordinary abilities in her field of
12   journalism (01).”
13          26.    In 2019, the HFPA rejected all five objectively qualified applicants.
14      The HFPA Carefully Cultivates a Public Perception of High-Minded Purpose.
15          27.    The HFPA’s self-description posted on its website at
16   www.goldenglobes.com is, like so much else in Hollywood, a fictionalized account
17   of its activities and true nature. It states, in part, that:
18          [T]he Hollywood Foreign Press Association had humble origins that
19          stemmed solely from a group of journalists' desire to efficiently and
20          accurately cover all aspects of the world of entertainment.
21          Today's organization has its roots in the early 1940s when Pearl
22          Harbor had drawn America into World War II. Audiences, hungry for
23          diversion, were seeking out films offering escape, inspiration, and
24          entertainment; and filmmakers such as Orson Welles, Preston Sturges,
25          Darryl Zanuck and Michael Curtiz were working hard to fulfill the
26          need. Amid the turmoil of war and the difficulties with
27          communications, a handful of Los Angeles-based overseas journalists
28          banded together to share contacts, information, and material. . . .
                                                   8
                                             COMPLAINT
     Case 2:20-cv-06974 Document 1 Filed 08/03/20 Page 9 of 42 Page ID #:9


 1         In 1943 the journalists, led by the correspondent for Britain's Daily
 2         Mail, formed the Hollywood Foreign Correspondents Association and
 3         conceived the motto “Unity Without Discrimination of Religion or
 4         Race.”
 5         ...
 6         In 1950 differing philosophies among members created a schism
 7         within the organization . . ..
 8         The separation ended in 1955 when the journalists reunited under the
 9         collective title “The Hollywood Foreign Press Association” with
10         firm guidelines and requirements for membership. (Emphasis
11         supplied).
12         28.    The HFPA’s March 31, 1967 Articles of Incorporation as a California
13   Mutual Benefit Corporation expressly acknowledged its objective to become
14   “qualified for exemption from Federal income tax under the Internal Revenue
15   Code,” and therefore asserts that the HFPA will make donations and dispense
16   charitable contributions “exclusively for religious, charitable, scientific, literary
17   and/or educational purposes, and/or for the prevention of cruelty to children or
18   animals.”
19         29.    The HFPA’s more narrowly focused stated purposes included (i)
20   promoting interest in the study of the arts, including specifically promoting the
21   development of the motion picture art form; (ii) advancing appreciation of drama
22   and religious, classical, artistic, musical, literary, and social tradition by the
23   exhibition of motion picture performances; (iii) providing facilities for education
24   and instruction in the arts of motion picture production; (iv) establishing favorable
25   relations and cultural ties between foreign countries and the USA through the
26   exhibition of motion picture photoplays; (v) promoting interest in the motion
27   picture art form; (vi) to educate the American public in the motion picture art form
28   and in motion picture players throughout the world; (vii) broadening the national
                                                  9
                                            COMPLAINT
     Case 2:20-cv-06974 Document 1 Filed 08/03/20 Page 10 of 42 Page ID #:10


 1    culture by exposing the American public to the cultures of foreign countries
 2    through the exhibition of motion picture photoplays; (viii) recognizing outstanding
 3    achievements by conferring annual Awards of Merit within the motion picture and
 4    television industry, both domestic and foreign; and (ix) assisting needy and
 5    destitute individuals and families in or connected with the entertainment industry.
 6              30.   In November 1967, the HFPA was granted its coveted tax-exempt
 7    status.
 8              31.   Consistent with the HFPA’s high-minded statements of purpose and
 9    eleemosynary intent, its website now touts its “multi-million-dollar donations to
10    charity.” Taken at face value, that claim might seem credible. Per a September 14,
11    2018 report by Daniel Holloway in Variety, NBC pays “roughly $60 million per
12    year” for the right to broadcast the Golden Globes ceremony. However, as of May
13    31, 2020, the HFPA was holding just a piggy bank less than $60,000,000 in cash
14    and its records reflected that over the past 30 years, its total annual charitable
15    donations have averaged less than $1,000,000.
16                Membership in the HFPA Brings Enormous Economic Benefits.
17              32.   Qualified applicants for admission to the HFPA are virtually always
18    rejected because the majority of its 87 members are unwilling to share or dilute the
19    enormous economic benefits they receive as members. Because the HFPA’s
20    members will not admit anyone who might possibly compete with an existing
21    member, either by selling to the same publications or to competing publications,
22    the average age of HFPA members has steadily increased. Only half the HFPA’s
23    members are considered truly “active”; the remaining half either do the bare
24    minimum required to maintain their “active” status or are relieved from having to
25    meet minimum requirements by virtue of their longevity with the organization.
26    The HFPA’s 87 members—all of whom are eligible to vote for the Golden Globe
27    Award winners—include 5 persons in their 90s, an approximately equal number in
28    their 80s, and numerous members in their 70s.
                                                 10
                                            COMPLAINT
     Case 2:20-cv-06974 Document 1 Filed 08/03/20 Page 11 of 42 Page ID #:11


 1          33.    One benefit members receive flows from the importance that motion
 2    picture studios assign to winning Academy Awards of Merit®, popularly known as
 3    “©Oscars®.” Motion picture studios annually spend millions of dollars on “Oscar
 4    campaigns.” The HFPA confers its Golden Globe awards while members of the
 5    Academy of Motion Picture Arts & Sciences are in the process of deciding which
 6    persons and achievements will be nominated to contend for an Oscar. Winning
 7    Golden Globe awards is therefore viewed both as a means to create “buzz” for a
 8    successful Oscar campaign, and as a predictor (or self-fulfilling prophesy) of
 9    success on Oscar night.
10          34.    As a consequence, studios go far out of their way to accommodate
11    HFPA members by inviting them to attend every industry function, event, and
12    screening, and, most importantly, making their top producers, directors, actors, and
13    other talent available for exclusive interviews with HFPA members. When foreign
14    entertainment reporters make their seasonal migration to Los Angeles for “Awards
15    Season,” they, like their Los Angeles-based brethren excluded from membership in
16    the HFPA, find themselves competing for any invitations and interview slots that
17    remain after the HFPA’s members have gotten their fill.
18          35.    The opportunities for HFPA members to ply their trade to the
19    exclusion of non-members are not limited to “awards season” but are continual and
20    ongoing. All year long, HFPA members enjoy all-expenses-paid trips to film
21    festivals around the world where the studios treat them lavishly and accommodate
22    their every desire. They do so because such concepts as “conflict of interest,”
23    “impropriety,” “impartiality,” and “appearance of objectivity” are unknown to the
24    HFPA.
25          36.    Further, there is no special requirement for voting such as, for
26    example, watching the nominated motion pictures and television shows. One
27    member now in is upper 90s is, sadly, deaf and legally blind. He does, however,
28    cast 1 of the 87 votes that determine who will win a Golden Globe and therefore
                                                11
                                          COMPLAINT
     Case 2:20-cv-06974 Document 1 Filed 08/03/20 Page 12 of 42 Page ID #:12


 1    enjoys the same perquisites befitting of royalty as the other voters. The studios, of
 2    course, resent having to lavish enormous sums of money on, and being required to
 3    cater to, the desires of a few dozen aging journalists who are regularly heard
 4    snoring through screenings, but given the importance of the Golden Globes, they
 5    see no way to end the farce.
 6          37.    Unsurprisingly, foreign entertainment reporters in Los Angeles
 7    excluded from membership in the HFPA are greatly impaired in their ability to
 8    report stories that can generate meaningful income for them.
 9          38.    A second economic benefit HFPA membership confers lies in the
10    worldwide press junkets available to members. The HFPA’s annual “Return of
11    Organization Exempt From Income Tax” provided to the I.R.S. reflects that the
12    HFPA spends in excess of $1.1 million annually solely to purchase airplane tickets
13    for its members to attend film festivals, press junkets, and set visits. HFPA
14    members are typically not even expected to do anything except earn frequent flier
15    miles while abroad on press junkets. They are not required to write any article at
16    all based on their first 5 junkets. By the time they have gone on 10 junkets, they
17    are required to have written just 1 article, and just 2 articles after going on 15
18    junkets. While abroad on junkets, the studios typically pick up the tab for 5-star
19    accommodations and haute cuisine wine and meals.
20          39.    Most reporters have never been well paid. That is especially true of
21    reporters for news outlets in less populous countries, such as the foreign
22    entertainment reporters who live in Southern California. Their ability to earn a
23    living is becoming ever harder as technological advances allow reporters abroad to
24    conduct interviews in Los Angeles without ever needing a passport. When foreign
25    reporters in Southern California do sell articles and interviews, they frequently
26    receive just a few hundred dollars for their work. As a consequence, most support
27    themselves by moonlighting at another job.
28
                                                 12
                                            COMPLAINT
     Case 2:20-cv-06974 Document 1 Filed 08/03/20 Page 13 of 42 Page ID #:13


 1          40.    Foreign entertainment reporters in Los Angeles excluded from
 2    membership in the HFPA are thus economically disadvantaged because they
 3    cannot afford to compete with reporters able to tap into the HFPA’s largesse.
 4          41.    A third economic benefit conferred by membership in the HFPA lies
 5    in the economic benefits the HFPA directly provides to its members. Upon
 6    information and belief, every HFPA member save one is on its payroll. Twenty of
 7    the 87 members of the HFPA chair committees. For that, each is paid a four-figure
 8    monthly salary. During May 2020, when entertainment reporting and travel were at
 9    a standstill, one HFPA member was paid a substantial sum for his services on the
10    Travel Committee. At least two 95-year-old members are paid $1,000 per month
11    to serve on the History Committee. Even the member who serves as a
12    parliamentarian at the HFPA’s meetings is handsomely compensated. Members
13    also earn tens of thousands of dollars a month by writing articles in their native
14    tongue for posting on the HFPA’s website—something they are free to do
15    whenever they want to enlarge their bank accounts.
16          42.    Members who are also officers or board members are paid especially
17    well. During the 2017 tax year, Defendant Lorenzo Soria was paid $93,637,
18    Defendant Meher Tatna was paid $87,341, Vice President Anke Hormann was paid
19    $44,376, Treasurer Ali Sar was paid $43,804, and directors were paid from $9,395
20    to $57,043. All former presidents are paid $1,000 per month for life.
21          43.    During the months immediately preceding the Golden Globes telecast,
22    payments by the HFPA to its members skyrocket. For example, merely deciding
23    who will get seated for the Golden Globes presentation in the International
24    Ballroom at the Beverly Hills Hotel pays more than $20,000.
25          44.    A recent Return of Organization Exempt From Income Tax filed by
26    the HFPA reflected that it although it had just 6 employees, it that year paid
27    “salaries, other compensation, [and] employee benefits” of $2,910,914, “other
28
                                                13
                                           COMPLAINT
     Case 2:20-cv-06974 Document 1 Filed 08/03/20 Page 14 of 42 Page ID #:14


 1    salaries and wages” of $2,539,179, and “other employee benefits” of $120,176--
 2    $5,561,269 in total.
 3          45.    Even HFPA members who no longer qualify for active membership
 4    status enjoy advantages unavailable to non-members. Members who lose their
 5    “active” status by failing to sell 6 articles and attend 45 press conferences per year
 6    remain entitled to attend all press conferences, screenings, and events, and
 7    otherwise enjoy the privileges of active membership, including getting tickets to
 8    the Golden Globes. They lose only their ability to earn money from the HFPA,
 9    travel at its expense, and cast votes for the Golden Globe awards.
10          46.    These benefits are, of course, also denied to the foreign entertainment
11    reporters in Los Angeles who are not permitted to join the HFPA.
12     The HFPA’s Members Act in Concert to Protect One Another From Competition.
13          47.    On the rare occasions when a new member is allowed to join the
14    HFPA, membership is conferred only subject to an understanding concerning how
15    and where the new member will sell his or her reporting.
16          48.    Those understandings are memorialized by the HFPA, itself. Its
17    membership directory includes such categories as “Name,” “Address,” “City and
18    State,” “Telephone,” “Cell,” “Fax,” “Email,” and “Country.” One might think that
19    “Country” refers to the nation where the reporter was born or resides, or whose
20    passport the reporter carries, but one would be wrong. It refers to the geographic
21    market or markets allocated to that reporter. For example, Ramzi Malouki of
22    France is identified with the “Country” of “Africa”; Defendant Tatna of India is
23    identified with Singapore and has staked a claim to Malaysia; Defendant Navai of
24    Hungary is identified with “Hungary, Singapore”; Theo Kingma of The
25    Netherlands is identified with “Australia, The Netherlands” and used to claim
26    Cuba, as well; Frank Rousseau of France is identified with “Guiana, Guadalupe”;
27    Yenny Nun-Katz of Chile is identified with “Chile, Peru”; Jenny Cooney of
28
                                                14
                                           COMPLAINT
     Case 2:20-cv-06974 Document 1 Filed 08/03/20 Page 15 of 42 Page ID #:15


 1    Australia is identified with “Australia, New Zealand”; Dierk Sindermann of
 2    Germany is identified with “Austria, Germany, Switzerland,” etc.
 3          49.    The HFPA members’ assigned territories are flexible. Karen Martin
 4    was once responsible for Japan but is now responsible for Germany. Ramzi
 5    Malouki was identified with “Algeria, Belgium, France, Morocco, Tunisia” before
 6    those countries were exchanged for “Africa.” Jack Tewksbury once had France
 7    and Russia but now has only Argentina. A description of the HFPA’s members
 8    identifying the countries they were identified with five years ago may be found at
 9    https://www.vulture.com/2015/01/who-exactly-picks-the-golden-globes-
10    winners.html.
11          50.    All told, the 87 HFPA members report for 49 “countries.” It does not
12    follow, though, that because there are more members than “countries,” there is
13    competition. Other factors explain why some countries have more than one
14    designated reporter. Several pairs of members are married; some are journalists
15    while others are photographers; some journalists report in print while others report
16    for electronic media; some report for outlets in the same country but in different
17    languages; and some have been allowed to join because the reporters assigned to
18    those countries have become largely inactive with advancing age and no longer
19    object to the admission of a compatriot.
20          51.    In “Meet the Total Randos Who Decide the Golden Globes” published
21    by Vocativ on January 9, 2015, Molly Fitzpatrick provided a description of the
22    HFPA’s members that few people in the motion picture or television industries
23    would dispute:
24          Two or three dozen HFPA members—we’re erring on the generous
25          side—are legitimate, respected media figures, like Silvia Bizio, a
26          frequent contributor to Italy’s La Repubblica, and Rocio Ayuso, Los
27          Angeles correspondent for Spain’s El Pais. But most of the
28          association’s so-called journalists are intermittent freelancers at best.
                                                 15
                                           COMPLAINT
     Case 2:20-cv-06974 Document 1 Filed 08/03/20 Page 16 of 42 Page ID #:16


 1          Their bylines, usually in obscure publications, tend to be impossible to
 2          find. (Unsurprisingly, the HFPA didn’t respond to a request for
 3          member biographies or records of their work.) Many might as well be
 4          ghosts online, an effect compounded by the fact that the group’s
 5          membership skews geriatric.
 6          52.    The HFPA’s Bylaws enshrine the members’ purported right to
 7    protection from competition. Section 4.12 provides that if “a member is accused of
 8    offering to write for a publication that is already represented by another member . .
 9    . the aggrieved member may lodge a Grievance.” Further, “members should not
10    solicit publications represented by other members.” It is also impermissible to
11    offer to write for a publication without remuneration.
12          53.    The sense that they are entitled to protection from competition has
13    become so ingrained that HFPA members even demand that others respect that
14    purported right—so much so that Frederik Malling Juul, the Head of Theatrical
15    Distribution for SF Studios in Denmark, wrote to the HFPA in 2019 concerning
16    defendant Tina Johnk Christensen. Juul said that, “for a long time, [he had] not
17    been able to understand, how the HFPA gains anything from being associated with
18    Tina Johnk [Christensen] as the Danish representative.” Addressing his studio’s
19    views, Juul averred:
20          [W]e are appalled by the behavior of one of your members using her
21          membership [in] the organization as a power-tool fighting others.
22          And getting ahead, just because she is part of your organization, and
23          not because of her journalistic skills…. From where we are sitting,
24          Tina works out of the interest of ONE person and one person only. . . .
25          Tina herself. I can honestly tell you, that we are not just one sole
26          distributor with these claims. When I talk to my colleagues and their
27          heads of publicity, it is a unanimous vote.
28
                                                16
                                          COMPLAINT
     Case 2:20-cv-06974 Document 1 Filed 08/03/20 Page 17 of 42 Page ID #:17


 1           Defendant Christensen was also the subject of a complaint made by
 2    Danish journalist Sara Madsen to the HFPA’s General Counsel, Gregory
 3    Goeckner, and Defendants Tatna and Soria, among others, in 2019. Under a
 4    caption headed, “work ethics and potential violation of The Cartwright Act,”
 5    the journalist said, in part:
 6                  You now being a member of the HFPA, obviously gives you
 7           access to incredible talent, yet you seem to be using your HFPA
 8           position to push the big studios and the local distributors to make sure
 9           journalists like me don’t have access to junkets.
10                  Due to this purposeful sabotage, I’ve just lost four big feature
11           interviews on one of the biggest releases of the year with four of the
12           most extraordinary names in the industry. Interviews that I had sold
13           as they were already confirmed by the distributor and the studio . . ..
14                  It has been brought to my attention that you were using your
15           HFPA position to put pressure on the studio forcing them to cancel
16           my slots. In a junket that has nothing to do with the HFPA, but was
17           arranged for International journalists.
18                  I have emails confirming this, and I am at the moment in
19           contact with a lawyer who is looking into this matter based on The
20           Cartwright Act, as your actions affect my livelihood, keep me from
21           doing my work and cause me to lose income.
22           54.    Swedish member Magnus Sundholm was blocked and rejected for
23    membership for eight years at the insistence of Defendant Morisse, a Norwegian
24    journalist who feared that Sundholm might compete with her. Morisse was very
25    vocal in objecting to having another Scandinavian as a member.
26           55.    Defendant Tatna misrepresented facts to her fellow members to
27    prevent a Singaporean journalist from gaining admission in 2015. Although Tatna
28    usually writes for publications in India, she had begun working for a Singaporean
                                                 17
                                            COMPLAINT
     Case 2:20-cv-06974 Document 1 Filed 08/03/20 Page 18 of 42 Page ID #:18


 1    magazine and did not want competition. She therefore spread the word that the
 2    editor of the Singaporean publication had told her that if the Singaporean applicant
 3    were admitted, the publication would stop accepting articles written by Tatna. The
 4    applicant was denied admission before the editor confirmed that he had never said
 5    any such thing
 6          56.    In 2015, HFPA member Nellee Holmes, whose territory is the Russian
 7    Federation, wanted to protect herself from possible competition by Ukrainian
 8    applicant Lena Basse. Holmes not only required that Basse agree not to write for
 9    various Russian outlets but demanded a bribe in the form of Basse’s Golden Globe
10    ticket allocation. Although HFPA members’ ticket allocations then had a
11    combined face value of $3,000, they were worth considerably more on the black
12    market. Defendant Soria, who was then as now the HFPA’s president attempted to
13    sweep the incident under the rug while the membership voted to give Holmes a
14    slap on the wrist for demanding the bribe.
15          57.    That a member might demand a bribe could not have come as a
16    surprise. After all, the HFPA’s publicist had earlier sued the HFPA and its former
17    president (and current member) Philip Berk for fraud and engaging in “unethical
18    and potentially unlawful deals and arrangements which amount to a ‘payola’
19    scheme.”
20          58.    Outside journalists familiar with the HFPA privately refer to it as “the
21    cartel” with good reason.
22           The HFPA’s Practices Have Institutionalized a Culture of Corruption.
23          59.    The HFPA sees no ethical conflict in allowing the very people who
24    vote on awards to accept thousands of dollars in emoluments from the very entities
25    competing for those awards. Section 4.4 of the HFPA’s Bylaws express the only
26    limitation on voting rights: “members who work for motion picture, radio, and
27    television companies or their agents, in publicity or promotion, shall not vote for
28    the Golden Globe Awards. Any member who actively participates . . . in a motion
                                                18
                                           COMPLAINT
     Case 2:20-cv-06974 Document 1 Filed 08/03/20 Page 19 of 42 Page ID #:19


 1    picture or a television program during the preceding year . . . shall not be eligible
 2    to nominate or vote for such motion picture or television program.” Otherwise, the
 3    sky’s the limit concerning what the HFPA’s members may accept from the studios.
 4    Indeed, when Disney PR agent Jerry Rojas offered in 2019 to treat six members
 5    who were then in Bali to a two-night stay in a five-star hotel in Singapore without
 6    any pretense of a work-related purpose, the members were happy to accept and the
 7    HFPA paid for their airfare.
 8          60.    Members of the HFPA feel so entitled that when the COVID-19
 9    outbreak shut down virtually all motion picture and television production, they
10    wanted to disburse HFPA funds directly to HFPA members. Told that it would be
11    unlawful to do so, they grudgingly agreed to contribute $400,000 to the Los
12    Angeles Press Club to offer grants to out-of-work correspondents.
13          61.    The Bylaws include an in terrorem provision intended to protect the
14    HFPA’s code of silence while denying members equal protection of law. Section
15    4.6(A) provides that any member may be expelled “for cause,” but the Bylaws
16    nowhere define “cause.” Moreover, if a grievance procedure is invoked, the HFPA
17    may be represented by its general counsel but members are prohibited from having
18    an attorney present.
19          The HFPA Has Erected Numerous, Arbitrary Hurdles to Membership.
20          62.    The HFPA’s requirements for admission to membership have both
21    objective and subjective requirements. Both are skewed to keep new members out.
22          63.    The objective requirements for becoming a member are significantly
23    more demanding than the requirements for remaining an active member. And,
24    owing to a May 2020 Bylaw amendment that upon information and belief was
25    made for the purpose of preventing Plaintiff Flaa from gaining admission,
26    applicants can no longer satisfy the application requirements by reporting for
27    television, although persons who are already members may rely on television
28    reporting to prove they satisfy the requirements for active membership.
                                                 19
                                           COMPLAINT
     Case 2:20-cv-06974 Document 1 Filed 08/03/20 Page 20 of 42 Page ID #:20


 1          64.    Otherwise, the objective requirements include providing (i)
 2    credentials from publications appointing the applicant as their correspondent; (ii)
 3    24 clippings of the applicant’s articles from the past 3 years (vs. 18 clippings for
 4    members); (iii) proof the applicant was paid for those articles; (iv) proof the
 5    applicant has belonged to the Motion Picture Association of America (“MPAA”)
 6    for 2 years; and (v) two letters of sponsorship from active members.
 7          65.    Although the requirement that an applicant must find two sponsors
 8    might seem unremarkable, it is an important part of the process by which the
 9    HFPA prevents qualified applicants from obtaining membership. Members apply
10    enormous pressure on other members not to sponsor reporters they do not care for
11    or, more importantly, who might possibly compete with them. One of Plaintiff
12    Flaa’s 2019 sponsors was pressured into withdrawing his sponsorship of her the
13    day before nominations were due. A Japanese entertainment reporter has been
14    blocked from even applying for membership for 18 years because the senior
15    Japanese members of the HFPA will not support her, and, without their support, no
16    one will sponsor her.
17          66.    HFPA insiders acknowledge that the sponsorship requirement is
18    unjustifiable and routinely bars qualified foreign entertainment journalists from
19    membership in the HFPA. One member recently said of the membership
20    admissions process, “this is making even more clear [] that we really need to get
21    rid of sponsors. I have not put myself out there very often, but every time I do I
22    get attacked.” Another has acknowledged that he, “fought hard to get rid of
23    sponsors this past year . . . It’s tough when these battles are lost again and again
24    because of an antiquated minority standing in the way of change.” Upon
25    information and belief, even the HFPA’s in-house general counsel, Gregory
26    Goeckner, favors removal of the sponsorship system.
27          67.    And, lest any member become open minded about allowing qualified
28    applicants to join, HFPA, members are strictly limited to sponsoring no more than
                                                 20
                                           COMPLAINT
     Case 2:20-cv-06974 Document 1 Filed 08/03/20 Page 21 of 42 Page ID #:21


 1    one applicant per year. And, as a further check on the theoretical possibility that
 2    too many qualified applicants might join, Section 4.1(E)(3) of the HFPA’s Bylaws
 3    prohibits the admission of more than 5 members in any year.
 4          68.    The subjective requirements pose an even greater hurdle to
 5    membership. After an applicant has managed to find two members willing to risk
 6    the wrath of their fellow members by acting as a sponsor and has been certified as
 7    satisfying all objective requirements for membership, the applicant must next be
 8    approved by a majority vote of the members.
 9          69.    Significantly, the HFPA has no guidelines whatever for approving or
10    disapproving an applicant. Only one thing is certain—that the quality of an
11    applicant’s work is irrelevant. For many years, applicants’ press clippings were
12    made available for inspection by members who visited the HFPA’s offices in West
13    Hollywood but were not otherwise made available to members. Any who did not
14    visit thus voted without ever seeing an applicant’s work.
15          70.    In 2018, Plaintiff Flaa’s qualifying reporting articles were made
16    accessible to all HFPA members via a link. Not one member accessed her
17    reporting. In 2020, the HFPA announced that it would not automatically make
18    applicants’ qualifying works available to members but would instead provide a link
19    to any member who requested it. Although it subsequently backed down, the point
20    has repeatedly been made that an applicant’s professional oeuvre is unimportant to
21    the admissions decision.
22          71.    Because the HFPA has no guidelines for members to follow in
23    deciding whether to anoint applicants as “New” or “provisional,” non-voting
24    members—the precursor stage to becoming a voting member—character
25    assassination of applicants and sponsors alike has become the rule, not the
26    exception. Within the past few years, one newly-wed female applicant was
27    accused by the rumor mill of sleeping with male members in exchange for their
28    votes; another applicant was accused of money laundering; yet another applicant
                                                21
                                           COMPLAINT
     Case 2:20-cv-06974 Document 1 Filed 08/03/20 Page 22 of 42 Page ID #:22


 1    was smeared with the accusation that she wanted to become a member only
 2    because she was a psychologist who wanted to find celebrity clients; still another
 3    applicant was accused of seeking membership only to help her father make more
 4    connections in the industry. Defendant Navai did not mince words in telling one
 5    applicant’s husband, “I’d rather vote for a dog than your wife.”
 6           72.     Surviving such hazing is viewed by members as just another hurdle all
 7    applicants must clear. In 2018, Defendant Christensen warned Flaa that, “no one
 8    gets in the first year so don’t expect that to happen to you. We all have to go
 9    through it.”
10           73.     Following a smear campaign ending in the rejection of a Belgian
11    applicant she had sponsored, Italian member Alessandra Venezia declared at a
12    membership meeting that she was “deeply ashamed to be part of a company that
13    allowed such a nasty campaign against a totally talented journalist.” A Latin
14    American member wrote in 2019 that, “it’s not hard to become a target for gossip
15    and bullying among our group. . .There is jealousy, envy, resentment, bitterness….
16    and that’s in their good days.” An Asian member said this year: “It’s so ridiculous
17    that some members try to block the bonafide journalist for their personal selfish
18    satisfaction and I find it’s as ridiculous for the association to let them get away
19    with it.”
20           74.     A letter Flaa received anonymously in July 2020 said the following
21    about Sundholm, one of Flaa’s sponsors (with whom she has been in an exclusive
22    relationship with for five years):
23                   Dear Kjesti [sic]
24                   Hoping all is well in your fabulous existence.
25                   It’s well known that you usually explain not getting your way
26           as people being somehow ‘jealous’ of you. Let me assure you, no one
27           is jealous of you and in particular, your relationship with Magnus
28
                                                 22
                                            COMPLAINT
     Case 2:20-cv-06974 Document 1 Filed 08/03/20 Page 23 of 42 Page ID #:23


 1          Sundholm, who for years has famously been considered the equivalent
 2          of the town bicycle.
 3                  Before you, he slept with each and any female entertainment
 4          journalist in the industry in LA, New York, London etc, with
 5          publicists and HFPA colleagues, and the occasional actress, usually
 6          openly cheating on whichever unfortunate ‘girlfriend’ he was
 7          involved with at the time. So now, it’s you and you may rest assured
 8          that not a single individual feels envy of any kind towards you, more
 9          like contempt for your staggering arrogance and delusion. What a
10          pair!
11          75.     During recent years, reporters objectively qualified for admission to
12    the HFPA but who were prevented by the sponsorship requirement for applying or
13    rejected by vote of the membership have included Semira Ben-Amor (Finland),
14    Raffi Boghosian (Dubai), Claude Budin-Juteau (France), Yong Chavez
15    (Philippines), Alison De Souza (Singapore), Maria Estevez (Spain), Rosa Gamazo
16    (Spain), Sabrina Joshi (India), Catherine Nitelet-veddder (Belgium), Joanna
17    Ozdobinska (Poland), Gill Pringle (England), Yuki Saruwatari (Japan), Sophia
18    Silva (Uruguay), Evie Sullivan (Austria), and Christian Thiele (Germany). One
19    rejected applicant managed to find a bright side, though: “the gossip press voted
20    against [me] but the nice thing was [and] is that all, and I mean all, the successful
21    real journalist[s] voted for me.”
22          76.     During 2018-2019, just one of the six applicants certified by the
23    HFPA as objectively qualified survived the membership vote. But even the rare
24    applicants who do pass the membership vote would be premature in toasting their
25    good fortune. The process described above is merely the process for becoming a
26    “provisional member.” Section 4.2(B) of the Bylaws requires that provisional
27    members repeat the process after a year to become active members.
28
                                                23
                                           COMPLAINT
     Case 2:20-cv-06974 Document 1 Filed 08/03/20 Page 24 of 42 Page ID #:24


 1          77.      Notwithstanding the numerous and unlawful roadblocks to
 2    membership, the HFPA has been creating more at an accelerating rate. It amended
 3    Article IV of its Bylaws, entitled “Membership,” twice in 1996, once more in each
 4    1998, 2002, 2009, 2014, 2017, four times in October 2019, once more in December
 5    2019, and yet again in May 2020 (when it decided that although members could
 6    rely on television reporting to remain qualified, applicants could no longer use
 7    television reporting to become qualified in the hope that the amendment would
 8    defeat Plaintiff Flaa’s application).
 9          78.      Not only are the Bylaws subject to change on a whim (as the HFPA
10    demonstrated by suddenly excluding applicants, but not members, who rely on
11    television journalism to demonstrate that they are active reporters), but they are
12    malleable. To aid a favored applicant, the HFPA’s Credentials Committee decided
13    in 2020 that the required period of MPAA membership need not be continuous, or
14    even recent.
15     Flaa’s Rejections by the HFPA Were Unrelated to Her Superior Achievements or
16                                        Personal Traits.
17          79.      Before being forced to withdraw his 2019 endorsement of Flaa for
18    membership, Ramzy Malouki acknowledged the reason Flaa was rejected for
19    membership in 2018:
20          I am aware . . . that when Kjersti applied to [the] HFPA last year, the
21          Scandinavian members did not agree. Upon their requests, Kjersti
22          was willing to sign legal documents to prove that she would never sell
23          to their clients. Please note that even as a non-member, Kjersti has
24          dropped Aud [Morisse’s] newspaper VG as an outlet to assure
25          [Morisse] that she would never interfere with her work. Kjersti has
26          never sold an article to Denmark in her entire career as a journalist.
27    (Defendants Aud Berggren Morisse and Tina Johnk Christiansen are from Norway
28    and Denmark, respectively.) Unfortunately, defendant Morisse got to Malouki,
                                                 24
                                              COMPLAINT
     Case 2:20-cv-06974 Document 1 Filed 08/03/20 Page 25 of 42 Page ID #:25


 1    who subsequently explained that Morisse was so upset that he could not continue
 2    to serve as Flaa’s sponsor. He thereupon withdrew his sponsorship one day before
 3    applications were due.
 4            80.   In a letter to his fellow HFPA members, Frank Rousseau also
 5    addressed Flaa’s 2018 rejection: “Kjersti applied for membership last year where
 6    she experienced an unjustifiable campaign against her, including blackmailing
 7    from an HFPA member, as well as fabricated stories, to make people vote against
 8    her.”
 9            81.   Magnus Sundholm (of Sweden) stepped in to sponsor Flaa after
10    Malouki was pressured to withdraw his sponsorship. Sundholm said of Flaa to his
11    fellow HFPA members:
12            Her original sponsor, a hard news reporter and former war
13            correspondent, was so pressured by some female members in the
14            organization that he saw no other option than to step down [as her
15            sponsor]. This behavior echoes of last year. Then, her 74-year-old
16            sponsor was harassed in text messages and called all sorts of nasty
17            things by the same members. So, you might wonder, what has Kjersti
18            done to trigger this kind of bullying? Is it because she is:
19            1)    An accomplished journalist with over 17 years in the
20                  profession?
21            2)    Well liked and endorsed by all the studios and distributors?
22            3)    Successful on YouTube with her celebrity interviews? 55
23                  million views. 400 interviews. 52,000 subscribers.
24            4)    Producing celebrity interviews for the largest entertainment
25                  TV-show in Norway?
26            5)    Working for one of the major newspapers in Norway?
27            6)    Skilled in producing, video editing and photography?
28
                                                  25
                                            COMPLAINT
     Case 2:20-cv-06974 Document 1 Filed 08/03/20 Page 26 of 42 Page ID #:26


 1          7)     Frequently asked by HFPA members for help on how to grow
 2                 their online presence?
 3          82.    Sundholm also addressed the concern that Flaa might compete with
 4    other HFPA members, declaring, “Kjersti has never in her career sold a single
 5    article to Denmark, Sweden or Finland.” He next addressed Flaa’s 2018 rejection:
 6          Kjersti had an agreement with Aud last year, which Aud, without any
 7          explanation, chose not to honor last minute. Kjersti has since had no luck in
 8          getting any response of contact with Aud. Our Danish member has yet to
 9          come up with an honest explanation for her continu[ou]s aggressive
10          campaign against [Flaa].
11     The Individual Defendants Have Conspired to Deny Flaa Fair Procedure and Have
12          Engaged in or Aided and Abetted Unlawful Anti-Competitive Conduct.
13          83.    To ensure that Plaintiff Flaa would not compete with them in “their”
14    markets of Norway and Denmark, Defendants Christensen and Morisse attempted
15    to secure a signed agreement from Flaa committing Flaa to never compete with
16    them as a quid pro quo for not blocking her from admission to membership in the
17    HFPA. Going even further, Christensen demanded that Flaa agree in writing that if
18    admitted, Flaa would never support Danish entertainment reporter Sara Gerlach
19    Madsen for membership. Christensen and Morisse openly campaigned against
20    Flaa’s admission on the basis that although Flaa had pledged to restrict her
21    journalistic activities to television interviews as a means to assure them that she
22    would not compete for print reporting using material gathered at HFPA press
23    conferences, they believed that Flaa would not be able to sustain herself by doing
24    television interviews and would be driven by financial need to compete with them
25    in the print entertainment reporting market. Christensen and Morisse claim to have
26    a private agreement that allows either to sell to the “other’s” market when the other
27    person is not able to cover a given story. They were, however, unwilling to run the
28
                                                26
                                            COMPLAINT
     Case 2:20-cv-06974 Document 1 Filed 08/03/20 Page 27 of 42 Page ID #:27


 1    risk that Flaa might disturb their monopoly by using admission to the HFPA to
 2    compete with them.
 3          84.    To that end, they campaigned against Flaa’s admission by, among
 4    other things, telling HFPA members that Flaa would ruin Morisse’s “career”
 5    (Morisse was already in her mid-70s) if she were admitted to membership. HFPA
 6    member Jack Tewksbury later disclosed that Christensen and Morisse were both in
 7    tears as they persuaded him to vote against Flaa in 2018.
 8          85.    In 2019, Christensen attempted to persuade Frank Rousseau to
 9    withdraw his sponsorship of Flaa, claiming to “have proof” that Flaa was a bad
10    person. Rousseau cut that short by demanding to see it.
11          86.    Also in 2019, Christensen and Morisse teamed up again, this time to
12    persuade Ramzi Malouki to withdraw his sponsorship of Flaa on the eve of the
13    application deadline. Morisse again claimed that if admitted, Flaa would “ruin”
14    Morisse’s “career.”
15          87.    Attempting to cover their tracks, Christensen and Morisse jointly
16    asked Malouki to tell the HFPA’s then-president, Defendant Meher Tatna, that it
17    was entirely his idea to withdraw his sponsorship and deny that Christensen and
18    Morisse had anything to do with his decision. Informed of what had happened,
19    Tatna not only refused to remonstrate Christensen and Morisse but angrily
20    criticized another member for privately explaining to the membership why
21    Malouki had withdrawn his support of Flaa. Tatna also contacted members
22    individually, ordering them not to speak to The Wrap. As Tatna explained, if
23    word of what had happened were to get out, the HFPA’s reputation would be
24    harmed. Tatna’s actions and failure to act thus conveyed to the membership that
25    voting to deny a qualified applicant admission for anti-competitive reasons was
26    perfectly acceptable.
27          88.    The Wrap annually reports on the HFPA’s membership votes as best it
28    can (most rejected applicants refuse to speak to The Wrap fearing that doing so
                                               27
                                          COMPLAINT
     Case 2:20-cv-06974 Document 1 Filed 08/03/20 Page 28 of 42 Page ID #:28


 1    would forever kill any possibility that they might someday be admitted), and 2019
 2    was no exception. Attempting to leave The Wrap with nothing to report,
 3    Defendant Tatna contacted members individually, ordering them not to speak to it.
 4    Tatna told them that if word of what had happened were to get out, the HFPA’s
 5    reputation would be harmed. Then, putting her best public relations spin on the
 6    HFPA’s actions, Tatna piously conveyed to The Wrap that the HFPA would again
 7    amend its Bylaws, this time to ensure that more applicants were admitted. True to
 8    form, the HFPA promptly amended its Bylaws to ensure that it became more
 9    difficult to obtain admission.
10          89.    In 2020, Christensen and Morisse have been even more invidious in
11    attempting to prevent Flaa from gaining admission to the HFPA. Taking into
12    consideration that Morisse’s health would no longer permit her to work full time
13    even if she wanted to, Christensen and Morisse schemed to back another
14    Norwegian reporter they had earlier tried to smear as a dishonest journalist, Mari
15    Glans. Remarkably, they did so after telling Defendant Soria that the Norwegian
16    journalism market did not have room for more than one journalist.
17          90.    Although Glans had not planned to apply for admission this year and
18    did not have the necessary journalistic credentials, Morisse volunteered to serve as
19    Glans’s second sponsor when Elisabeth Sereda (of Austria) announced that she
20    would become Glans’s first sponsor. Sereda assured her fellow members that
21    Glans, “writes SOLELY for Norwegian publications and is not in competition with
22    any other member,” and that Sereda “would still not have considered sponsoring
23    her without the approval of our Norwegian member Aud [Morisse].” Christensen
24    and Morisse have told others that through this stratagem, they hope to prevent Flaa
25    from at last surviving the initial membership vote. By adding Glans, a Norwegian,
26    to the HFPA’s membership roll, they would be able to persuasively tell other
27    members that there were enough Norwegian members for the foreseeable future
28    and could delay Flaa’s admission for decades.
                                               28
                                          COMPLAINT
     Case 2:20-cv-06974 Document 1 Filed 08/03/20 Page 29 of 42 Page ID #:29


 1          91.    Defendant Navai openly acknowledges that Flaa is “a very good
 2    journalist” or an “outstanding journalist.” She collaborated with Flaa for over
 3    seven years, asking Flaa to cover press junkets for her when she was traveling.
 4    Nevertheless, she believes that the HFPA should exclude anyone who might
 5    compete with a member in selling articles to a given publication. She further
 6    believes that the HFPA should deny membership to anyone who has sold articles to
 7    a publication that itself competes with a publication for which a member writes.
 8    By accusing Flaa to other members of having done those things, saying that Flaa
 9    wanted Morisse “to retire and die,” and “ageism,” Navai has actively participated
10    in the scheme to unlawfully deprive Flaa of admission to the HFPA.
11          92.    As the HFPA’s current president, Defendant Soria has attempted to
12    protect the HFPA’s corrupt and unlawful practices by enforcing its implied oath of
13    omertà. After Flaa sent a privileged pre-litigation offer to enter into a confidential
14    settlement to the HFPA’s outside counsel, Marvin Putnam, Soria invited a German
15    member, Frances Schoenberger, to meet him for lunch. There, Soria shared Flaa’s
16    privileged settlement offer with Schoenberger (who is neither a board member nor
17    an officer of the HFPA) before dispatching her to convey a message to Magnus
18    Sundholm. Sundholm is a 25-year veteran of Scandinavia’s largest newspaper,
19    Aftonblandet, a member of the HFPA, and lives with Flaa. The message
20    Schoenberger conveyed to Sundholm was: “Obviously you have leaked numbers
21    from the HFPA’s treasurer’s report. Members are never going to go for this, and
22    you can’t continue being a member if this moves forward, and you can’t come to
23    press conferences because there could be sensitive information there. You cannot
24    continue to work as the official photographer for the HFPA. We have a good thing
25    going. That can all be taken away.” Schoenberger further intimated that unless
26    Flaa abandoned her legal claims, one of her sponsors would again be pressured
27    into withdrawing his endorsement thereby making Flaa ineligible for admission.
28
                                                29
                                           COMPLAINT
     Case 2:20-cv-06974 Document 1 Filed 08/03/20 Page 30 of 42 Page ID #:30


 1    The sponsor has, however, emphatically refused to withdraw his sponsorship of
 2    Flaa.
 3                              FIRST CLAIM FOR RELIEF
 4                  Violation of the Common Law Right of Fair Procedure
 5                                  (Against All Defendants)
 6            93.   Flaa repeats and realleges paragraphs 1-92, above, as though fully set
 7    forth at length.
 8            94.   California has long recognized a common-law right of fair procedure
 9    that attaches to quasi-public organizations that make decisions affecting a person’s
10    ability to practice a lawful trade or profession. When quasi-public organizations
11    do so, they have a duty to devise fair procedures, and to implement those
12    procedures fairly, in admitting qualified applicants. Their admissions decision-
13    making must be both substantively rational and procedurally fair.
14            95.   As an organization afforded tax-free treatment by both the Internal
15    Revenue Service and the California Franchise Tax Board, defendant HFPA is a
16    quasi-public organization. In exchange for its tax exemption, it is required to act in
17    the best interests of the entire class of professionals from which its members
18    derive—foreign entertainment reporters residing in Southern California—without
19    regard to membership status. It may not offer preferential treatment to members at
20    the expense of non-members.
21            96.   The HFPA is also a quasi-public organization in that it serves as a
22    gatekeeper organization for foreign entertainment reporters in Southern California
23    seeking to practice their profession.
24            97.   Since the California Supreme Court first applied the right-of-fair-
25    procedure doctrine 76 years ago, California courts have in a variety of
26    circumstances recognized the effect that exclusion from membership in a private
27    organization may exert upon a person’s ability to pursue a particular profession or
28    calling. Subsequent California decisions have applied the right of fair procedure to
                                                 30
                                              COMPLAINT
     Case 2:20-cv-06974 Document 1 Filed 08/03/20 Page 31 of 42 Page ID #:31


 1    the admissions practices of professional societies, membership in which is a
 2    practical prerequisite to the pursuit of a profession.
 3            98.   Such is the case here. Admission to membership in the HFPA brings
 4    with it access to events at which all the important players in the motion picture and
 5    television industries are present, including, importantly, those with new releases to
 6    discuss. Membership in the HFPA also brings with it special access to those
 7    persons at those events. Moreover, membership in the HFPA allows members to
 8    defray the cost of attending the press junkets vital to their work.
 9            99.   The HFPA not only fails to offer a fair procedure for seeking
10    membership, it does not even make a pretense of doing so. It has objective
11    requirements that applicants for membership must meet but arbitrarily requires that
12    an applicant must also find two sponsors for no evident purpose. It also requires
13    two votes of approval by the membership without providing any guidelines or
14    standards for approving or rejecting applicants. It places no emphasis whatever on
15    evaluating the quality of an applicant’s work. Instead, it freely allows its members
16    to base their admissions decisions on whether an applicant might become a
17    competitive threat to an existing member. Indeed, the HFPA’s Bylaws even
18    attempt to prohibit competition among members. The HFPA also freely allows
19    members to reject applicants based on their personalities and does nothing to
20    correct or prohibit the spread of character slurs and false accusations that
21    invariably confront every applicant. The emotional toll that character assignation
22    campaigns take has led numerous applicants to stop re-applying for membership,
23    thereby abandoning any hope of ever being admitted. And when all is said and
24    done, a rejected applicant has no right to appeal, no right to contest the
25    misinformation communicated about him or her, and no right to a review of any
26    sort.
27            100. In 2018 and 2019, the individually named defendants took advantage
28    of the utter institutional lack of fair procedure to unfairly and maliciously
                                                 31
                                            COMPLAINT
     Case 2:20-cv-06974 Document 1 Filed 08/03/20 Page 32 of 42 Page ID #:32


 1    communicate false or misleading information concerning Flaa to other HFPA
 2    members, or to use their authority as officers of the HFPA to combat or prohibit
 3    misinformation campaigns, as alleged hereinabove. The foreseeable and intended
 4    consequence of their acts and omissions was to ensure that Flaa would unfairly be
 5    denied admission.
 6          101. As a direct and proximate cause of Flaa’s unfair rejection for
 7    membership in the HFPA when she first applied, she was unable to get access to
 8    hundreds of press conferences attended by major Hollywood talent. Had she been
 9    able to attend (as all HFPA members were), she would have been able to conduct
10    and sell many dozens of print interviews to Norwegian and other Scandinavian
11    publications. In addition, she would have been able to conduct dozens of video
12    interviews that she would then have been able to sell to television shows and
13    online media outlets in Scandinavia. Further, Flaa has a fast-growing YouTube
14    channel on which she shares her video interviews. Her channel has over 64,000
15    subscribers and typically gets between one and two million views per month. Had
16    she been admitted to the HFPA, Flaa would have been able to conduct far more
17    celebrity video interviews and would have derived far more income from her
18    YouTube channel as a consequence.
19          102. Accordingly, Flaa seeks preliminary and permanent injunctive relief
20    against Defendants prohibiting them from denying her admission to the HFPA as a
21    full member and from denying future qualified applicants the benefits of fair
22    procedure by modifying the requirements of their existing membership admissions
23    process in the following respects:
24          (a)    Elimination of the sponsorship requirement.
25          (b)    Elimination of the membership vote.
26          (c)    Elimination of the “New Member” category of membership, making
27                 everyone who would be a New Member under the Bylaws as currently
28                 constituted an “Active Member.”
                                               32
                                           COMPLAINT
     Case 2:20-cv-06974 Document 1 Filed 08/03/20 Page 33 of 42 Page ID #:33


 1            103. Flaa additionally seeks damages against Defendants jointly and
 2    severally according to proof at trial, together with her costs and reasonable
 3    attorneys’ fees.
 4                             SECOND CLAIM FOR RELIEF
 5                                        Declaratory Relief
 6                                (Against Defendant HFPA)
 7            104. Flaa repeats and realleges paragraphs 1-92 and 94-103, above, as
 8    though fully set forth at length.
 9            105. For-profit companies enjoy a large measure of freedom in deciding
10    whom to hire, how many persons to hire, how much to pay employees, what
11    benefits to offer, how to distribute profits, and the like. In exercising those
12    freedoms, they do not need to consider the needs and interests of their competitors
13    but are free to consider their concerns alone. But there is a quid-pro-quo. They
14    must pay taxes.
15            106. Companies give up a measure of those freedoms though when they
16    successfully petition the government to be relieved of the burden of paying taxes.
17    They may no longer act purely in their own self-interest but must serve a broader
18    good.
19            107. Defendant HFPA enjoys a tax-free existence under Section 501(c)(6)
20    of the Internal Revenue Code and a corresponding exemption from paying
21    California state taxes. In exchange, it may not engage in economic activities that
22    favor its members. As was explained during the Hearings on Tariff Schedules of
23    the Revenue Act of 1913 Before the Subcommittee of the Commerce on Finance,
24    63d Cong., 1st Session at 2001, 2003 (1913), the tax exemption created by Section
25    501(c)(6) was to help “cooperative agencies of good citizenship . . . increase the
26    incomes, not of themselves, but of the individuals in their communities,
27    irrespective of membership in the organizations.” (Emphasis added.) In other
28    words, the benefits provided by an organization exempt under Section 501(c)(6)
                                                  33
                                             COMPLAINT
     Case 2:20-cv-06974 Document 1 Filed 08/03/20 Page 34 of 42 Page ID #:34


 1    may not accrue solely to its members but must benefit members of its industry
 2    generally, as numerous courts have held.
 3          108. As shown at length above, the benefits that accrue to the few, the
 4    fortunate, the members of the HFPA, do not accrue to members of the industry
 5    generally.
 6          109. It is through its Bylaws that the HFPA excludes foreign entertainment
 7    reporters residing in Southern California from enjoying the benefits that HFPA
 8    members fight so fiercely to withhold from industry colleagues.
 9          110. An actual case or controversy exists in that Plaintiff Flaa contends,
10    and Defendant HFPA denies, that the following provisions of the HFPA’s Bylaws
11    are unlawful in light of the HFPA’s commitments and obligations as a tax-exempt
12    Section 501(c)(6) mutual benefit corporation:
13          1. Section 4.1(E), which provides as follows:
14                    E. New members shall be:
15                       1. New members must fulfill all the requirements for active
16                       membership.
17                       2. After a period of one year, new members are eligible to
18                       apply for Active Membership.
19                 3. A maximum of five new members a year may be accepted into the
20                    Association.
21          2. Sections 4.2(A)(6), (7), which provide as follows:
22                    6. Sponsorship from two active members, including a letter of
23                    recommendation from each sponsor detailing:
24                    (a) How long the member has known the applicant.
25                    (b) How long the applicant has been located in this area.
26                    (c) How long the applicant has been writing about the
27                       entertainment industry.
28
                                                 34
                                          COMPLAINT
     Case 2:20-cv-06974 Document 1 Filed 08/03/20 Page 35 of 42 Page ID #:35


 1                    (d) Any other information that would support the applicant’s
 2                       journalistic credentials.
 3                    7. Each active member may sponsor only one new applicant for
 4                    membership each year.
 5          3. The following portion of Section 4.2(A), following subsection (7):
 6                       If the applicant meets the requirements, then the application
 7                 shall be submitted to the membership for 30 days’ consideration. If
 8                 active members have any questions or concerns about the application,
 9                 they shall promptly advise the Credentials Committee about those
10                 questions or concerns in writing. The Credentials Committee shall
11                 investigate all such questions or concerns, including contacting the
12                 applicant for additional information if appropriate, and if necessary,
13                 shall then convene an open meeting in which members can share their
14                 questions or concerns in person. After this, the Credentials
15                 Committee shall advise the membership of their conclusions so that
16                 the active members are able to consider those conclusions in their
17                 decision on the application. Prior to the next meeting active members
18                 shall decide by secret ballot and by a majority vote of those active
19                 members voting on each applicant whether to accept the applicant as a
20                 member. All members shall submit their ballots to the Association’s
21                 accounting firm prior to the August membership meeting. The
22                 accounting firm shall count the votes and attend the August
23                 membership meeting to announce the results.
24          4. Section 4.2(B), which provides as follows:
25                       B.     New members who fulfill the requirements for Active
26                 membership after a period of one year, having been scrutinized by the
27                 Credentials Committee, may apply for active membership and be
28                 confirmed by the majority of active members. All members shall
                                                35
                                          COMPLAINT
     Case 2:20-cv-06974 Document 1 Filed 08/03/20 Page 36 of 42 Page ID #:36


 1                 submit their ballots to the Association’s accounting firm prior to the
 2                 August membership meeting. The accounting firm shall count the
 3                 votes and attend the August membership meeting to announce the
 4                 results.
 5          111. Accordingly, Plaintiff Flaa seeks a judicial declaration that the
 6    foregoing Bylaw provisions, and any others that are substantially similar in sum
 7    and substance or that would achieve the same ends, are unlawful and
 8    unenforceable.
 9                              THIRD CLAIM FOR RELIEF
10                Violation of Section 1 of the Sherman Act, 15 U.S.C. § 1
11                                 (Against All Defendants)
12          112. Flaa repeats and realleges paragraphs 1-92, 94-103, and 105-111,
13    above, as though fully set forth at length.
14          113. Southern California, and the Los Angeles area in particular,
15    constitutes a substantial market for foreign entertainment reporters who reside in
16    the area and earn a livelihood by gathering and selling entertainment news.
17          114. Plaintiff Flaa is a participant in the entertainment news reporting
18    industry in the Southern California market.
19          115. Defendants have entered into an unlawful contract, combination in the
20    form of trust or otherwise, or conspiracy in restraint of trade or commerce as
21    alleged hereinabove.
22          116. Defendants’ actions have caused injury not only to competition but to
23    Plaintiff Flaa individually, by reason of which Flaa has suffered actual damages in
24    an amount to be proven at trial, which damages shall be trebled and awarded to
25    Flaa as provided in Section 4 of the Clayton Antitrust Act, 15 U.S.C. § 15.
26          117. Unless the actions of Defendants as alleged hereinabove are enjoined,
27    competition in the relevant market will continue to be irreparably harmed in a
28    manner that cannot be compensated by money damages.
                                                    36
                                           COMPLAINT
     Case 2:20-cv-06974 Document 1 Filed 08/03/20 Page 37 of 42 Page ID #:37


 1                             FOURTH CLAIM FOR RELIEF
 2                Violation of Section 2 of the Sherman Act, 15 U.S.C. § 2
 3                                  (Against All Defendants)
 4           118. Flaa repeats and realleges paragraphs 1-92, 94-103, 105-111, and 113-
 5    117, above, as though fully set forth at length.
 6           119. Defendants’ actions as alleged hereinabove constitute a course of
 7    conduct calculated to monopolize the market for foreign reporting of entertainment
 8    news emanating from Southern California in violation of Section 2 of the Sherman
 9    Act.
10           120. In engaging in the conduct described above, Defendants have acted
11    with the specific intent to impede, prevent, or destroy competition in the
12    international market for entertainment news gathered in Southern California and
13    given their consistent pattern of unlawful behavior, there is a dangerous probability
14    that their efforts will continue to succeed.
15           121. Defendants’ actions as alleged hereinabove have caused injury not
16    only to competition but to Plaintiff Flaa individually, by reason of which Flaa has
17    suffered actual damages in an amount to be proven at trial, which damages shall be
18    trebled and awarded to Flaa as provided in Section 4 of the Clayton Antitrust Act,
19    15 U.S.C. § 15.
20           122. Unless Defendants’ actions as alleged hereinabove are enjoined,
21    competition in the relevant market will continue to be irreparably harmed in a
22    manner that cannot be compensated in monetary damages.
23                              FIFTH CLAIM FOR RELIEF
24       Violation of the Cartwright Act, Cal. Bus. & Prof. Code §§ 16720, et seq.
25                                  (Against All Defendants)
26           123. Flaa repeats and realleges paragraphs 1-92, 94-103, 105-111, 113-117,
27    and 119-122, above, as though fully set forth at length.
28
                                                 37
                                            COMPLAINT
     Case 2:20-cv-06974 Document 1 Filed 08/03/20 Page 38 of 42 Page ID #:38


 1          124. Defendants’ actions as alleged hereinabove have caused injury not
 2    only to competition but to Plaintiff Flaa individually, by reason of which Flaa has
 3    suffered actual damages in an amount to be proven at trial, which damages shall be
 4    trebled and awarded to Flaa as provided in Section 16750(a) of the Cartwright Act,
 5    Cal. Bus. & Prof. Code § 16750(a).
 6          125. Unless Defendants’ actions as alleged hereinabove are enjoined,
 7    competition in the relevant markets will continue to be irreparably harmed in a
 8    manner that cannot be compensated in monetary damages.
 9                                 PRAYER FOR RELIEF
10          WHEREFORE, Plaintiff Flaa prays for relief as follows:
11          1. On the First Claim for Relief:
12                 A. For preliminary and permanent injunctive relief against Defendants
13                    prohibiting them from denying her admission to the HFPA as a
14                    full, voting member.
15                 B. For preliminary and permanent injunctive relief against Defendants
16                    prohibiting them from denying membership in the HFPA to
17                    objectively qualified applicants.
18                 C. For preliminary and permanent injunctive relief prohibiting the
19                    HFPA from enforcing the requirement that applicants for
20                    admission must have sponsors.
21                 D. For preliminary and permanent injunctive relief prohibiting the
22                    HFPA from treating persons who have satisfied its admissions
23                    requirements as “new” or “provisional” members or otherwise
24                    denying them the benefits of full membership for any period of
25                    time.
26                 E. For a damages award against Defendants jointly and severally in
27                    an amount to be proved at trial.
28
                                                38
                                           COMPLAINT
     Case 2:20-cv-06974 Document 1 Filed 08/03/20 Page 39 of 42 Page ID #:39


 1                F. For an award of costs and reasonable attorneys’ fees against
 2                   Defendants jointly and severally.
 3          2. On the Second Claim for Relief:
 4                For a judicial declaration that the following provisions of the HFPA’s
 5          Bylaws are unlawful in light of the HFPA’s commitments and obligations as
 6          a tax-exempt mutual benefit corporation:
 7                Section 4.1(E), which provides as follows:
 8                   E. New members shall be:
 9                      1.    New members must fulfill all the requirements for active
10                            membership.
11                      2.    After a period of one year, new members are eligible to
12                            apply for Active Membership.
13                      A maximum of five new members a year may be accepted into
14                            the Association.
15                Sections 4.2(A)(6), (7), which provide as follows:
16                      6.    Sponsorship from two active members, including a letter
17                            of recommendation from each sponsor detailing:
18                            (e) How long the member has known the applicant.
19                            (f) How long the applicant has been located in this area.
20                            (g) How long the applicant has been writing about the
21                                entertainment industry.
22                            (h) Any other information that would support the
23                                applicant’s journalistic credentials.
24                      7.    Each active member may sponsor only one new applicant
25                            for membership each year.
26                The following portion of Section 4.2(A), following subsection (7):
27                      If the applicant meets the requirements, then the application
28                      shall be submitted to the membership for 30 days’
                                              39
                                         COMPLAINT
     Case 2:20-cv-06974 Document 1 Filed 08/03/20 Page 40 of 42 Page ID #:40


 1                       consideration. If active members have any questions or
 2                       concerns about the application, they shall promptly advise the
 3                       Credentials Committee about those questions or concerns in
 4                       writing. The Credentials Committee shall investigate all such
 5                       questions or concerns, including contacting the applicant for
 6                       additional information if appropriate, and if necessary, shall
 7                       then convene an open meeting in which members can share
 8                       their questions or concerns in person. After this, the
 9                       Credentials Committee shall advise the membership of their
10                       conclusions so that the active members are able to consider
11                       those conclusions in their decision on the application. Prior to
12                       the next meeting active members shall decide by secret ballot
13                       and by a majority vote of those active members voting on each
14                       applicant whether to accept the applicant as a member. All
15                       members shall submit their ballots to the Association’s
16                       accounting firm prior to the August membership meeting. The
17                       accounting firm shall count the votes and attend the August
18                       membership meeting to announce the results.
19          Section 4.2(B), which provides as follows:
20                             B.     New members who fulfill the requirements for
21                       Active membership after a period of one year, having been
22                       scrutinized by the Credentials Committee, may apply for active
23                       membership and be confirmed by the majority of active
24                       members. All members shall submit their ballots to the
25                       Association’s accounting firm prior to the August membership
26                       meeting. The accounting firm shall count the votes and attend
27                       the August membership meeting to announce the results.
28
                                               40
                                          COMPLAINT
     Case 2:20-cv-06974 Document 1 Filed 08/03/20 Page 41 of 42 Page ID #:41


 1                      Any other Bylaw provisions substantially similar in sum and
 2                      substance to the foregoing or that would achieve the same ends.
 3          3. On the Third, Fourth, and Fifth Claims for Relief:
 4             A. For treble damages according to proof at trial;
 5             B. For preliminary and permanent relief prohibiting the HFPA and its
 6                members from unlawfully competing with non-HFPA-member
 7                foreign entertainment journalists residing in Southern California or
 8                denying them the benefits of HFPA membership
 9             C. For an award of reasonable attorneys’ fees.
10             D. For costs of suit; and
11             E. For such other and further relief as the Court deems proper and just.
12
13    Dated: August 3, 2020                 ONE LLP
14
15                                          By: /s/ David W. Quinto
16                                              David W. Quinto
                                                Joanna Ardalan
17
18                                              Attorneys for Plaintiff
                                                Kjersti Flaa
19
20
21
22
23
24
25
26
27
28
                                              41
                                           COMPLAINT
     Case 2:20-cv-06974 Document 1 Filed 08/03/20 Page 42 of 42 Page ID #:42


 1                             DEMAND FOR JURY TRIAL
 2          Plaintiff Kjersti Flaa hereby demands trial by jury of all issues so triable
 3    under the law.
 4
 5    Dated: August 3, 2020                  ONE LLP
 6
 7                                           By: /s/ David W. Quinto
                                                 David W. Quinto
 8
                                                 Joanna Ardalan
 9
                                                  Attorneys for Plaintiff
10
                                                  Kjersti Flaa
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                42
                                           COMPLAINT
